Citation Nr: 0602603	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-13 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical and lumbar spine.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1943 to April 
1946. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  A chronic cervical or lumbar spine disorder was not 
manifest during service and arthritis was not manifest within 
one year of separation from service.

2.  Cervical and lumbar spine disabilities are not 
attributable to service.


CONCLUSION OF LAW

Degenerative changes of the cervical and lumbar spine were 
not incurred in, or aggravated by, service and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.305, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)  
significantly change the law with respect to the VA's duty to 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
this law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001. 
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.   
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminated the concept of a well- grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and supersede the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that the VA cannot 
assist in the development of a claim that is not well 
grounded).

First, the VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.   The VA must inform the claimant of 
any information and evidence not of record (a) that is 
necessary to substantiate the claim, (b) that VA will seek to 
provide,  and (c) that the claimant is expected to provide.  
Also this duty to notify requires that the VA "request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its' duty to notify by means of an August 2002 
letter from the RO to the appellant that was issued prior to 
the initial rating decision.   In this letter, the appellant 
was informed the evidence necessary to establish entitlement 
to the benefits sought and of the VA's obligation to help him 
obtain  the necessary support for his claim,  to include 
requesting medical records,  providing a medical examination,  
and obtaining a medical opinion, if necessary.  The appellant 
was specifically advised of the type of evidence which would 
establish the claims and he was afforded time to submit such 
evidence.  Thus, the appellant was provided notice of what VA 
was doing to develop the claims, notice of what the claimant 
could do to help the claim and notice of how the claim was 
deficient.  The appellant was also provided notice that he 
should submit pertinent evidence in his possession per 38 
C.F.R. § 3.159(b)(1).   He was further advised  of how and 
where to send this evidence and how to ensure that it was 
associated with his claims.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, the VA has made efforts to 
develop the record.  The file includes service discharge 
examination report, VA treatment records, and November 2002 
and September 2005 VA examination reports.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the appellant.  We 
observe that this case was remanded by the Board for 
appropriate action in October 2004, which included obtaining 
a VA examination with an opinion regarding the claimed 
disabilities' etiology, and securing worker's compensation 
records if possible.  The Board's decision was influenced in 
part by the fact that the appellant's service medical records 
were lost in a 1973 fire at the National Personnel Records 
Center and are considered "fire related."  In November 
2004, the RO notified the appellant again of the evidence 
necessary to substantial his claim for service connection, 
and provided  VA Form 21-4142 so that worker's compensation 
records could be requested on his behalf.  The appellant 
subsequently submitted this form without identifying any 
source for the worker's compensation records for VA .  The 
appellant has a duty corresponding to VA's to provide 
information within his control necessary to the development 
of his claim.  38 C.F.R. § 3.159 (2005).  The Board finds 
that the VA has made reasonable efforts to obtain the 
relevant records pursuant to 38 U.S.C.A. § 5103A(b)(1).   See 
also Wamhoff v. Brown, 8 Vet. App. 517 (1996)(a claimant 
cannot passively wait for assistance in circumstances where 
he should have information that is essential in obtaining the 
putative evidence.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). VA has 
satisfied its duties to notify and to assist the claimant.

In this case, the appellant seeks service connection for 
degenerative changes of the cervical and lumbar spine.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2005).

Service connection for arthritis may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

After a careful review of the evidence of record, the Board 
finds that service connection for degenerative changes of the 
cervical and lumbar spine is not warranted.  The appellant 
reports that he sustained an injury to the neck and back 
during service in Columbia, South Carolina, when a half-track 
he was riding turned over on him.  More specifically, he 
reports that he landed on his hands and knees, but was unable 
to move as an object was holding his neck down.  The 
appellant served on active duty between 1943 and 1946, 
however, he did not file a claim for the spine until July 
2002, and there is no medical evidence of record showing neck   
or back complaints between service discharge in April 1946 
and August 2001.  Additionally, an April 1946 discharge 
examination reflects a normal examination.  We observe that 
there is a significant lapse of time between service and the 
filing of the claim, as well as between service and the first 
documented complaints of neck or back problems, which weighs 
against the claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed.Cir. 2000)( evidence of a prolonged period without 
medical complaint can be considered in service connection 
claims);  see also Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

The appellant reported that all his treatment was with the VA 
Medical Center and records from there show spine complaints.  
But these records also show, by medical history, that that 
the appellant filed a worker's compensation claim in 1983 for 
a back injury as well as having back surgery in 1985 to 
"trim a disc that was ruptured and pressing against a 
nerve."  The appellant's reported history reflects that he 
sustained a post-service injury to the back, which further 
weighs against the instant claim.

Even assuming that, as the appellant stated, he sustained a 
neck and back injury in service, the more probative evidence 
of record does not establish a nexus between the alleged in-
service injury and his current degenerative process of the 
cervical and lumbar spine.  The appellant is not competent to 
provide a medical opinion as to the cause of his current neck 
and back disorder.  Bostain v. West, 11 Vet. App. 12, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also, Routen v. Brown, 10 Vet. App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  We note that, on October 
1992 VA examination, the examiner opined that "the patient's 
back and neck problems basically are related to his age and 
lifetime of usage."  He elaborated that one of the incidents 
throughout the period of time did involve falling from the 
half-tract.  He opined that the only connection between 
service and the neck and back problems was that the fall may 
have caused some injury, but there was no indication that it 
was a serious problem.   

On September 2005 VA examination, the examiner opined that he 
did not believe the appellant's neck disorder was related to 
service, but again that it was due to his lifetime of use; 
the examiner estimated that the likelihood of the reported 
in-service injury contributing to the current neck disorder 
was 20 percent.   Concerning the back, the examiner further 
opined that he did not believe that the appellant's current 
disability was related to service; and he stated that "I 
believe it is less than 50 percent likely that the patient's 
degenerative changes in the lumbar spine are related to the 
military service." 

The Board accepts that the veteran had a fall.  The examiner 
also accepted that there had been a fall and noted that such 
fall was part of the veteran's lifetime of use.  However, 
when more specific as to the likelihood that current 
disability is related to in-service events, each was less 
than 50 percent. 

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for degenerative changes of the cervical and lumbar spine.  
The most probative evidence is from the medical examiner that 
established that it was within the realm of possibility that 
there was a relationship to service, however, that the 
possibility was less than 50 percent.  The Board concludes 
that based upon the silence of the service records, the 
normal separation examination, the absence of disability in 
proximity to service and the opinion of the VA examiner, the 
preponderance of the evidence is against the claim.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for degenerative changes of the cervical 
and lumbar spine is denied.



____________________________________________
H.N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


